Citation Nr: 0316178	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for symptoms of fatigue 
as a chronic disability resulting from an undiagnosed 
illness. 

2.  Entitlement to service connection for symptoms of skin 
rash as a chronic disability resulting from an undiagnosed 
illness. 

3.  Entitlement to service connection for profuse sweating as 
a chronic disability resulting from an undiagnosed illness.  

4.  Entitlement to service connection for symptoms of 
headaches as a chronic disability resulting from an 
undiagnosed illness.  

5.  Entitlement to service connection for symptoms of mood 
swings, confusion, disorientation and sleep disturbance as a 
chronic disability resulting from an undiagnosed illness. 

6.  Entitlement to service connection for erectile 
dysfunction secondary to a disorder manifested by increased 
urinary frequency.  

7.  Entitlement to service connection for symptoms of joint 
pain and leg cramps as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
August 1971 and from November 1990 to June 1991.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2000, the Board remanded 
this case to the Manchester, New Hampshire RO for further 
development.  While in remand status, the veteran appealed an 
August 1999 rating decision, which denied his claim for 
service connection for erectile dysfunction.  

By a February 2003 rating decision, the RO granted service 
connection for sinusitis (claimed as sinus congestion due to 
undiagnosed illness) and bronchitis (claimed as cough and 
smoke sensitivity due to undiagnosed illness).  These issues 
were previously before the Board and remanded to the RO in 
July 2000 for further development.  Since there has been a 
full grant of benefits with regard to these issues, the 
matter is no longer before the Board and will not be further 
addressed.    

It is noted that a December 1999 VA Form 646 indicates that 
the veteran should be service connected for a 
gastroesophageal disorder.  This matter is not developed or 
certified for appellate review.  Hence, it is referred to the 
RO for any appropriate action. 


FINDING OF FACT

The veteran has a chronic disability manifested by fatigue 
and a skin rash which resulted from an undiagnosed illness 
due to service in the Southwest Asia theater during the 
Persian Gulf War.  


CONCLUSION OF LAW

The criteria for service connection for fatigue and a skin 
rash, as a chronic disability resulting from an undiagnosed 
illness have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law pertaining to veterans 
who served in the Southwest Asia theater during the Persian 
Gulf War has changed during the pendency of this appeal.  
These changes are liberalizing and are applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The law provides that veterans who served on active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War may receive compensation for a qualifying chronic 
disability which became manifest: 1) during service on active 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War; or 2) to a degree of 10 percent or more 
prior to December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following):  a) an 
undiagnosed illness; b) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; c) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A.§ 1117(d) warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a) as amended by P.L. 107-
103, § 202 (Dec. 27, 2001).  

Title 38, United States Code Section 1117(b) provides that 
the Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection.  The Secretary's determination of such period of 
time shall be made following a review of any available 
credible medical or scientific evidence and the historical 
treatment afforded disabilities for which manifestation 
periods have been established and shall take into account 
other pertinent circumstances regarding the experiences of 
veterans of the Persian Gulf War.  38 U.S.C.A. § 1117(b) as 
amended by P.L. 107-103, § 202 (Dec. 27, 2001).  

Title 38, United States Code, Section 1117(g) provides that 
signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following:  (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbance; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; and  (13) menstrual disorders.  38 U.S.C.A. § 1117(g) 
as amended by P.L. 107-103, § 202 (Dec. 27, 2001).  

The pertinent provisions of 38 C.F.R. § 3.317 provide that 
compensation is payable to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
noted in 38 C.F.R. § 3.317(b), provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or, to a degree of 10 percent or more not later than 
December 31, 2006; (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317.

In the case at hand, the veteran has reported that within 6 
months after separation from active duty in 1991, he began to 
exhibit various unexplained signs and symptoms.  These 
symptoms include fatigue, a skin rash, profuse sweating, 
erectile dysfunction, joint pain and leg cramps, headaches, 
mood swings, confusion, disorientation and sleep disturbance.  

With regard to his complaints of unexplained fatigue, the 
veteran has submitted numerous statements from family 
members, a friend, and his pastor, attesting to the 
manifestation of this problem after his return from service 
in the Persian Gulf.  He also reported these symptoms during 
VA examinations and treatment beginning in 1994.  The medical 
record indicates that his chronic fatigue symptoms have 
repeatedly been attributed to Gulf War illness.  It is 
specifically noted that a VA examination conducted in 
September 2001, noted that the veteran's fatigue was 
attributed to an undiagnosed illness.  Prior medical records 
also attributed this condition to undiagnosed illness or 
Persian Gulf Syndrome.  The veteran has consistently reported 
complaints of fatigue and has submitted lay statement from 
various individuals in support of the existence of this 
condition.  The condition has clearly been linked to Persian 
Gulf War syndrome.  As such, service connection for chronic 
fatigue as a result of Persian Gulf service is warranted.  

The Board also finds that service connection for a skin 
condition is warranted.  The veteran has reported that he has 
had skin rashes since service in the Persian Gulf.  VA 
examination in September 2001 found that there was objective 
evidence of scarring from previous rashes.  This has been 
attributed to undiagnosed illness.  Prior and subsequent 
medical records, to include a November 2002 VA treatment 
report, have found objective evidence of a skin condition, 
which has been attributed to undiagnosed illness.  

The Board acknowledges that a January 2003 VA examiner's 
finding that the record neither showed a skin rash in 
service, nor evidence that a skin rash developed as a result 
of military service.  However, the examiner appears to have 
based this finding on the fact that there were no medical 
records showing treatment for a skin rash in service.  Thus, 
this opinion related to whether direct service connection was 
warranted, not whether it was related to an undiagnosed 
illness.  Again, all other post-service medical records 
pertaining to the skin rash have attributed the condition to 
Gulf War illness.  As such, service connection for a skin 
rash as being due to an undiagnosed illness is granted.  

The Board notes that there has been a change in the law 
during the pendency of the appellant's claim.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In light of the fact 
that this is a full grant of benefits on the issues decided 
at this time, the appellant is not prejudiced by the Board's 
review of the claim on the basis of the current record.




ORDER

Service connection for chronic fatigue and a skin rash as a 
chronic disability resulting from undiagnosed illness is 
granted. 


REMAND

The Board previously remanded this case in order for a VA 
examiner to determine whether the veteran's cluster of 
unexplained symptoms were related to undiagnosed illness as a 
result of Persian Gulf War service.  It is noted that a VA 
examination was conducted in September 2001 in order to 
address the Board's inquiry.  Unfortunately, the examiner did 
not clearly indicate whether the complaints of profuse 
sweating were related to an undiagnosed illness.  This must 
be accomplished.

With regard to the veteran's complaints of joint/muscle 
pain/cramps, it is noted that the regulation states that 
these may be symptoms associated with Gulf War illness.  The 
September 2001 examination report attributed all these 
symptoms to Gulf War (undiagnosed) illness.  However, upon 
further instructions from the RO in May 2002, the examiner 
provided an addendum, changing some of the diagnoses.  
Specifically, a June 2002 addendum indicated the following 
findings:  1) both knees normal range of motion; no objective 
evidence of disability; 2) both elbows with limitation of 
pronation - synovitis; 3) both shoulders with pain and 
limitation of flexion and abduction - synovitis; and 4) leg 
cramps not found on day of examination, subjective complaints 
only.  The Board finds that further explanation is necessary 
with regard to these findings.  Specifically, given that the 
veteran suffers from a cluster of symptoms which have been 
found to be possible manifestations of an undiagnosed 
illness, the examiner must state the reasons for the change 
in the diagnoses provided.  In addition, the examiner is 
again asked to indicate whether these symptoms, however 
defined or diagnosed, are a result of service in the 
Southwest Asia theater during the Persian Gulf War.  

With regard to objective evidence showing the presence of the 
complained symptoms, the examiner is advised that the 
regulation provides that objective indications include both 
signs in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  The examiner 
must review the claims file in its entirety, to include lay 
statements contained within the claims folder, prior to 
determining whether there is objective evidence of the 
reported symptoms.  The examiner must provide a rationale for 
all findings.    

It is also noted that the veteran has been diagnosed with 
tension headaches.  Again, the pertinent regulation indicates 
that headaches may be a symptom of Gulf War illness.  The 
examiner has not specified whether these headaches (whatever 
the type), are the result of Gulf War illness.  The examiner 
is asked to provide information with regard to this.  

The veteran has further reported that he has erectile 
dysfunction due to an undiagnosed illness.  A September 1998 
VA evaluation diagnosed impotence, and noted that the 
appellant had significant risk factors for psychogenic 
impotence with post-traumatic stress disorder.  Further, the 
record shows that given the size of the appellant's 
testicles, hypogonadism was to be ruled out.  

A February 2000 VA examination report provided a diagnosis of 
erectile sexual dysfunction.  The examiner noted that history 
and prior records, as well as examination, suggested possible 
hypogonadism as the etiology.  As a more definitive etiology 
has not been found, this matter must be returned to the RO 
for a clarifying opinion which specifically addresses the 
appellant's theory of entitlement to secondary service 
connection.  

A September 2001 VA examination diagnosed the veteran with 
dementia not otherwise specified.  Prior examinations have 
attributed the veteran's symptoms to other psychiatric 
disorders, such as an anxiety disorder.  Alas, the September 
2001 examiner did not indicate whether the veteran's 
dementia, or any other condition which is responsible for 
sleep disturbance, confusion, disorientation, and mood 
swings, resulted from disease or injury sustained in service.  
Thus, this matter must be remanded for the examiner to 
address this question.

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in a 
denial of the claim.  38 C.F.R. § 3.655 (2002).   If the 
veteran fails to report for the scheduled examination, the RO 
should obtain and associate with the record any notice(s) of 
the examination sent to the veteran.  

Accordingly, this case is REMANDED for the following 
development:

1.  If Dr. Paul Harkinson of VA Medical 
Center Manchester is available, the 
claims file should be returned to him.  
Dr. Manchester must review the file.  He 
should then answer the following 
questions:

A)	Is it at least as likely as not 
that profuse sweating is due to 
an undiagnosed illness?

B)	Is it at least as likely as not 
that the veteran's joint/muscle 
pain/cramps, however defined, are 
due to an undiagnosed illness?  
If not, please provide specific 
reasons and rationale for the 
change in diagnosis and etiology 
between the September 2001 
examination report and the June 
2002 addendum.  

C)	Is it at least as likely as not 
that the veteran's tension 
headaches are due to an 
undiagnosed illness?

2.  If Dr. Harkinson is not available, 
then the veteran should be rescheduled 
for a VA examination.  The claims file 
must be made available to the examiner 
for review.  After evaluation of the 
claims file and the veteran, the examiner 
must answer the above-noted questions.

3.  If the examiner who conducted the 
September 2001 psychiatric examination at 
VA Medical Center Manchester is 
available, the claims file must be 
returned to him/her, for preparation of 
an addendum.  In this regard, in the 
September 2001 report the examiner stated 
that confusion, mood swings, and 
disorientation appeared to be 
attributable to dementia.  As the  
veteran is service connected for memory 
loss is it at least as likely as not that 
dementia, with confusion, mood swings, 
and disorientation is related to the 
veteran's active duty service to include 
due to an undiagnosed illness?  Is it at 
least as likely as not that sleep 
disturbance is related to service, to 
include due to the appellant's service 
connected memory loss?  A complete 
rationale must be provided for any 
opinion offered.

4.  If the above-noted psychiatric 
examiner is unavailable, then the veteran 
must be rescheduled for another 
psychiatric examination.  The claims file 
must be made available for review.  After 
evaluation of the claims file and the 
veteran, the examiner is asked to answer 
the questions posed in question paragraph 
number three (3) above.  

5.  The veteran should be scheduled for a 
genitourinary VA examination.  The claims 
file should be provided to the examiner 
for review.  The examiner is asked to 
evaluate the record and the veteran, and 
state the etiology of any diagnosed 
erectile disorder.  The examiner is to 
indicate whether it is at least as likely 
as not that this condition is due to an 
undiagnosed illness.  If not, the 
examiner must indicate whether it is at 
least as likely as not erectile 
dysfunction was incurred as a result of 
disease or injury sustained in service.  
If not, the examiner must opine whether 
it is at least as likely as not that 
erectile dysfunction is caused or 
aggravated by the appellant's service 
connected disorder manifested by 
increased urinary frequency.

6.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  The RO should ensure compliance 
with the provisions of 38 C.F.R. § 3.655.

7.  The RO should then review the 
evidence of record and readjudicate the 
issues on appeal.  The RO should ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
(VCAA) concerning the duty to notify and 
assist the veteran are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A and  5107 
(West 2002).  This includes notification 
of the law, as well as compliance with 
specific notice requirements as to what 
VA will do and what the appellant must 
do, as discussed in Quartuccio.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

8.  If the benefits sought on appeal is 
not granted, the RO must furnish the 
appellant and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



